Case:20-04827-ESL13 Doc#:20 Filed:01/21/21 Entered:01/21/21 16:13:03                  Desc: Main
                           Document Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF PUERTO RICO



       In the Matter Of:                                    Case No. 20-04827 (ESL)

       JOSE HIRAM ANDRADES MALDONADO                        Chapter 13
       SSN: xxx-xx-1706

       Debtor



                  AMENDED NOTICE OF WITHDRAWAL OF OBJECTION TO
                                 CONFIRMATION 1


       TO THE HONORABLE COURT:

                COMES NOW, creditor POPULAR AUTO LLC, represented by the undersigned

       attorney and very respectfully states and prays as follows:

                1. On January 21st 2021, appearing creditor filed an “Objection to Confirmation of

       Debtor’s Chapter 13 Plan ...” because the date provided for the beginning of the insurance

       coverage for the collateral financed with Popular Auto was incorrect. See docket no. 15.

                2. Debtor filed an Amended Chapter 13 Plan dated January 21ST 2021 (docket no. 18),

       that takes care of the objection to confirmation. In view of the above-stated, appearing creditor

       wishes to withdraw its Objection to Confirmation.

                WHEREFORE, creditor POPULAR AUTO LLC, respectfully requests this Honorable

       Court to take notice of the withdrawal of its Objection to Confirmation.

                                       CERTIFICATE OF SERVICE

                I HEREBY CERTIFY: That on January 21st 2021, I electronically filed the foregoing

       with the Clerk of the Court using the CM/ECF System which will send notification of such filing
Case:20-04827-ESL13 Doc#:20 Filed:01/21/21 Entered:01/21/21 16:13:03                           Desc: Main
                           Document Page 2 of 2
       Notice of Withdrawal of Objection …
       Case No. 20-04827 (ESL)
       By: Popular Auto
       January 21, 2021
       Page No. 2

       to the following: Mr. Roberto Figueroa Carrasquillo, Esq., Attorney for debtor; Mr. Alejandro

       Oliveras Rivera, Esq., Chapter 13 Trustee; and I hereby certify that I have mailed by the United

       States Postal Service the document to the following non CM/ECF participants: Mr. Jose H.

       Andrades Maldonado, Debtor, HC 1 Box 4496, Naguabo, P.R. 00718.

                  Respectfully submitted in San Juan, Puerto Rico, this 21st day of January, 2021.


                                                               s/ EDGAR A. VEGA RIVERA
                                                               EDGAR A. VEGA RIVERA, ESQ.
                                                               USDC- PR 212210
                                                               Attorney for Popular Auto LLC
                                                               Consumer Bankruptcy Department
                                                               PO Box 366818
                                                               San Juan, Puerto Rico 00936-6818
                                                               Tel. (787) 753-7849; Fax. (787) 751-7827
                                                               E-mail: edgar.vega@popular.com




       1
           Amended notice only to correct debtor’s first name in the caption of the case.
